Title: To James Madison from St. George Tucker, 15 April 1815
From: Tucker, Henry St. George
To: Madison, James


                    
                        Dear Sir,
                        Wmsburg. April 15. 1815.
                    
                    I avail myself of my present ability to use a pen again, to apologize to you for the trouble I took the liberty of giving you, through the assistance of a friend, at a moment when I certainly expected never to use one again: the suddenness and violence of the attack under which I was then labouring, leaving no doubt in my mind that my existence would have been

terminated long before this moment. After three days of extreme Illness, I was happy enough to obtain relief, and am now I hope in a fair way of recovery.
                    Permit me, Sir, to offer you my most cordial & sincere wishes for the speedy and perfect restoration of your own health, which I was truly sorry to hear has not been good during the winter. Mrs. Tucker joins me in most respectful compliments to yourself & Mrs. Madison. I am very truly & respectfully, Dear Sir, Your most obedt. Servt.
                    
                        S:G: Tucker
                    
                